Citation Nr: 1141772	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 40 percent disabling from September 9, 2004, as 30 percent disabling from November 17, 2005, and as 60 percent disabling from June 28, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960 and from May 1961 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the above VA RO.

This issue was remanded by the Board for further development in July 2009 and March 2010.

In July 2011, the RO increased the evaluation assigned to the Veteran's service-connected bilateral hearing loss to 60 percent, effective June 28, 2011.  Since the RO did not permanently assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran indicated in a statement received in June 2007 that he feels that he should be compensated back to 1960 when it was first discovered that he had hearing loss.  In a July 2006 statement, the Veteran indicated that he feels that he should be compensated back to 1965, when he was discharged with permanent hearing loss.  It does not appear that this issue has been addressed.  As such, the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Additionally, the Board notes that, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth several statements indicating that he believes his service-connected hearing loss renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of September 9, 2004, to November 16, 2005, the claims file does not contain adequate medical evidence to evaluate the Veteran's hearing loss disability.

2.  For the period of November 17, 2005, to November 18, 2009, the Veteran's hearing loss disability is manifested by no more than Level VII hearing acuity for the right ear and Level VI hearing acuity for the left ear.

3.  For the period of November 19, 2009, to the present, the Veteran's hearing loss disability is manifested by no more than Level X hearing acuity for the right ear and a Level VIII hearing acuity for the left ear or Level IX hearing acuity bilaterally.


CONCLUSIONS OF LAW

1.  For the period of September 9, 2004, to November 16, 2005, the criteria for an evaluation in excess of 40 percent evaluation for bilateral hearing loss have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2011).

2.  For the period of November 17, 2005, to November 18, 2009, the criteria for an evaluation in excess of 30 percent have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2011).

3.  For the period of November 19, 2009, to the present, the criteria for a 60 percent evaluation for bilateral hearing loss have been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA letters dated in October 2005 and July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the July 2009 letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with an examination for his hearing loss claim most recently in June 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies to the extent possible, and considered the Veteran's assertions.  The Board acknowledges that it was noted in the June 2011 VA examination report that the reliability of the Veteran's word recognition scores is questionable due to the pattern of responses.  However, as there is no indication that re-testing of the Veteran's word recognition ability would result in more reliable results, the Board will consider these results.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a March 2006 rating decision, the RO increased the evaluation assigned to the Veteran's bilateral hearing loss to 40 percent, effective September 9, 2004, and assigned an evaluation of 30 percent, effective November 17, 2005.  In a July 2011 rating decision, the RO increased the evaluation assigned to his service-connected bilateral hearing loss to 60 percent for the period of June 28, 2011, to the present.  The Veteran seeks higher ratings.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  

Most recently, the Veteran underwent a VA audiological examination on June 28, 2011.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
80 
90
85
90
LEFT
75
90
90
85
The average decibel loss was 86.25 for the right ear and 85 for the left ear.  Speech recognition ability was 42 percent in the right ear and 54 percent in the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level X for the right ear and a Level VIII for the left ear.  This warrants a 60 percent rating.  According to Table VIA of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level VIII bilaterally.  This warrants a 50 percent rating.

The Veteran underwent a private audiological examination on November 19, 2009, at the Arkansas Hearing Center.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
90 
100
95
95
LEFT
80
95
95
95
The average decibel loss was 95 for the right ear and 91.25 for the left ear.  There is no indication that speech recognition ability was obtained using the Maryland CNC test.  Without speech recognition scores recorded using the Maryland CNC Test, the Veteran's hearing acuity cannot be evaluated according to Table VI of 38 C.F.R. § 4.85.  According to Table VIA of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level IX bilaterally.  This warrants a 60 percent rating.

The claims file also contains a VA audiological report from January 25, 2007.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
75
85
80
75
LEFT
70
80
75
80
The average decibel loss was 78.25 for the right ear and 76.25 for the left ear.  Speech recognition ability was 66 percent for the right ear and 70 percent for the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level VII for the right ear and Level VI for the left ear.  This warrants a 30 percent rating.  According to Table VIA of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level VII for the right ear and Level VI for the left ear.  This warrants a 30 percent rating.

The claims file also contains a VA audiological report from November 17, 2005.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
75
85
80
80
LEFT
70
80
75
80
The average decibel loss was 80 for the right ear and 76.25 for the left ear.  Speech recognition ability was 68 percent bilaterally.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level VI bilaterally.  This warrants a 30 percent rating.  According to Table VIA of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level VII for the right ear and Level VI for the left ear.  This warrants a 30 percent rating.

The Board notes that the Veteran indicated in a September 2006 statement that his most recent VA examination was incomplete and scores from an earlier test were actually recorded at this examination.  However, the Board notes that there is no indication in November 2005 VA examination report that the appropriate testing was not completed at that time, and the Veteran was afforded another examination in January 2007, which yielded essentially the same results.

The claims file also contains VA and private audiological treatment records.  The VA treatment records document hearing sensitivity but do not record the Veteran's hearing impairment in terms of the specific hearing thresholds.  Additionally, these records give no indication whether the word recognition scores were recorded using the Maryland CNC test.

With regard to the private treatment records, the Board notes that the Veteran underwent private audiological testing on September 9, 2004, and December 7, 2006, at the Arkansas Hearing Center.  However, these audiograms do not reflect that the Veteran's hearing acuity was recorded at 3000 Hertz or that the Veteran's word recognition scores were recorded using the Maryland CNC test.  The Board notes that, in the March 2006 rating decision, the RO increased the evaluation assigned to the Veteran's hearing loss to 40 percent for the period of September 9, 2004, to November 16, 2005, based on the September 9, 2004, private treatment record, despite the fact that this treatment record does not provide sufficient information for evaluation.

In summary, upon review of all relevant medical evidence of record, the Board finds that, based on the November 17, 2005, and January 25, 2007, VA examination reports, the Veteran's hearing loss meets the criteria for a 30 percent rating, effective November 17, 2005.  Based on the November 19, 2009, private audiological examination at the Arkansas Hearing Center and the June 28, 2011, VA examination report, the Veteran's hearing loss meets the criteria for a 60 percent rating, effective November 19, 2009.  Despite the inadequacies in the September 9, 2004, private examination, the Board will not decrease the 40 percent evaluation assigned to the Veteran's hearing loss for the period of September 9, 2004, to November 16, 2005.  For the remaining period of time on appeal, the medical evidence of record reflects that the Veteran's hearing loss should be assigned a 30 percent disability rating for the period of November 17, 2005, to November 18, 2009; and a 60 percent disability rating for the period of November 19, 2009, to the present.  The medical evidence of record does not reflect that the Veteran's hearing loss warrants evaluations higher than the aforementioned.  

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. 589.  The Board notes the Veteran's assertions that he has difficulty hearing people, particularly with background noise, and was forced to leave his job because of his hearing difficulties and is unable to work.  The Veteran submitted evidence showing that he was relieved of his part-time bailiff position because he could not hear orders given to him by the judge or the bailiff and, thus, could not be counted on to fulfill his prescribed duties of bailiff.  

In this regard, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 
	
In summary, the Board concludes that the preponderance of the evidence is against the claim in excess of 40 percent for bilateral hearing loss for the period of September 9, 2004, to November 16, 2005, or for an evaluation in excess of 30 percent for bilateral hearing loss for the period of November 17, 2005, to November 18, 2009.  The preponderance of the evidence supports a grant of 60 percent for bilateral hearing loss for the period of November 19, 2009, to the present, but is against the claim for a rating in excess of 60 percent for bilateral hearing loss for this period of time.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.


ORDER

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss for the period of September 9, 2004, to November 16, 2005, is denied.

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss for the period of November 17, 2005, to November 18, 2009, is denied.

Entitlement to an evaluation of 60 percent for bilateral hearing loss for the period of November 19, 2009, to the present is granted. 


REMAND

In this case, as noted above, the Veteran has raised a claim for TDIU.  Furthermore, pursuant to the holding in Rice, claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action: 

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for TDIU.  

2.  After the Veteran has been given the opportunity to respond, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


